Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 11/8/21, Applicant amended claims 1, 11, and 16, canceled claims 3, 13, and 18, and added no new claims.  Claims 1-2, 4-12, 14-17, and 19-20 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for search optimization based on relevant-parameter selection: identifying, by the one or more processors, user parameters associated with the user; calculating, by the machine-learning model, the parameter preference scores for the user parameters; determining, by the one or more processors, search parameters by:determining, for each user parameter, a number of job postings with parameters that match the user parameter; calculating, for each user parameter, an average parameter relevance by dividing the parameter preference score by the number of job postings matching the user parameter; and selecting for use as search parameters a predetermined number of user parameters with the highest average parameter relevance.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for search optimization based on relevant-parameter selection.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Zhang et al (US 20180121879) teaches inferring skills from job postings, does not teach determining average parameter relevance using job postings or selecting parameters with highest average parameter relevance (paragraphs 0009-0010, 0036); and
	Ahmed et al (US 20160260064) teaches a portal for courses and education that utilizes game rewards for job postings and job searches, teaches calculating a score for job postings relevant to a user’s degree but does not teach determining average parameter relevance using job postings or selecting parameters with highest average parameter relevance (paragraphs 0004, 0023-0040, figure 1A).

Responses to Applicant’s Remarks
	Regarding rejections of claims 1-2, 4-12, 14-17, and 19-20 under 35 U.S.C. 102 by Goel, Applicant’s amendments overcome Goel’s teachings.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.


Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        11/18/21